 5:19-cv-00126-SAL-KDW           Date Filed 07/14/20     Entry Number 76-1       Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

                                               )
Philip Shuler                                  )          № 5:19-cv-126-SAL-KDW
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )     Fourth Amended Scheduling Order
                                               )
South       Carolina    Department        of   )
Corrections; Warden Donald Beckwith,           )
individually and/or in his official capacity   )
as warden at Wateree River Correctional        )
Institution; Associate Warden Tonya            )
James, individually and/or in her official     )
capacity as associate warden and/or major      )
of security at Wateree River Correctional      )
Institution; Major James Wakeley,              )
individually and/or in his official capacity   )
as an employee of SCDC, and Shamika            )
Rowley;                                        )
                                               )
       Defendants.                             )
                                               )

       This Court amends the Scheduling Order filed March 17, 2020, as follows:

   1. Discovery: Discovery shall be completed no later than August 30, 2020. All discovery
      requests shall be served in time for the responses thereto to be served by this date. De
      bene esse depositions must be completed by the discovery deadline. No motions
      relating to discovery shall be filed until counsel have consulted and attempted to
      resolve the matter as required by Local Civil Rule 7.02 (D.S.C.) and have had a
      telephone conference with Judge West in an attempt to resolve the matter
      informally. The request for a telephone conference should be made within the time
      limit prescribed by local rule for filing such a motion. Attorneys should send a
      request for a telephone conference via e-mail to west_ecf@scd.uscourts.gov The
      parties shall set forth their respective positions in their request.

       The parties have agreed amongst themselves that they may, with the consent of all
       counsel, conduct discovery up to the time of trial, provided the deadlines in this
       order are not affected. As this court has noted, “‘[t]he use of discovery closure dates
       and deadlines for disclosure of experts are important tools for case management.’” Boling
       ex rel. Boling v. Mohawk Indus., Inc., 3:09-46-JFA, 2010 WL 9944254, at *2 (D.S.C.
       Mar. 19, 2010) (quoting Serrano–Perey v. F.M.C. Corp., 985 F.2d 625, 628 (1st Cir.
    5:19-cv-00126-SAL-KDW          Date Filed 07/14/20       Entry Number 76-1        Page 2 of 3




        1993)). “When counsel chooses to flaunt the deadlines imposed by an order of this court,
        the Federal Rules of Civil Procedure, or the Local Civil Rules, he does so at his peril.” Id.
        Outside of the deadline established in this Order, discovery continues at the parties’
        “own peril,” Boling, 2010 WL 9944254, and additional court resources will not be
        expended considering any additional, untimely raised disputes. Continued
        involvement in discovery disputes would, by definition, continue to postpone further
        deadlines. Scheduling orders must mean something to parties, counsel, and the court.
        Scheduling orders are issued not only for orderly and timely work to be done by the
        attorneys and to provide a framework for deadline requirements that the parties may rely
        on, but also to serve the purpose of “efficient case management for the court such that the
        court will not be faced with discovery issues in an untimely fashion.” Campbell v. Gala
        Indus., Inc., 6:04-2036-RBH, 2006 WL 1285107, at *1 (D.S.C. May 5, 2006).

     2. Motions: All dispositive motions, Daubert motions, and all other motions, except those to
        complete discovery, those nonwaivable motions made pursuant to Fed. R. Civ. P. 12, and
        those relating to the admissibility of evidence at trial (other than Daubert motions), shall
        be filed on or before August 19, 2020.

     3. Mediation: Mediation shall be completed in this case on or before October 18, 2020. See
        Judge Lydon’s Standing Order to Conduct Mediation (setting forth mediation
        requirements).

     4. Pretrial Disclosures: No later than 21 days before the date set for jury selection, the
        parties shall file and exchange Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within 14
        days thereafter, a party shall file and exchange Fed. R. Civ. P. 26(a)(3) objections, any
        objections to use of a deposition designated by another party, and any deposition counter-
        designations under Fed. R. Civ. P. 32(a)(6).

     5. Motions in Limine: Motions in limine must be filed no later than 14 days before the date
        set for trial. Written responses are due 7 days after the motion is filed.

     6. Pretrial Briefs and Exhibits: Parties shall furnish the Court pretrial briefs 7 days prior to
        the date set for jury selection.1 Local Civil Rule 26.05 (D.S.C.). Attorneys shall meet at
        least 7 days prior to the date set for submission of pretrial briefs for the purpose of
        exchanging and marking all exhibits. See Local Civil Rule 26.07 (D.S.C.).

     7. Jury Selection and Trial: This case is subject to being called for jury selection and/or trial
        on or after November 22, 2020.

         The parties’ attention is specifically directed to Local Civil Rule 5.03 (D.S.C.) regarding
the filing of confidential material. The parties’ attention is also directed to the Court’s website
regarding instructions or other orders that may be applicable to your case.

1
  The pretrial brief information found in Local Civil Rule 26.05(A)–(M) (D.S.C.) shall be
submitted only to the Judge’s chambers. However, pretrial brief information contained in Local
Civil Rule 26.05(N)–(O) (D.S.C.) shall be served on opposing parties.
  5:19-cv-00126-SAL-KDW           Date Filed 07/14/20      Entry Number 76-1        Page 3 of 3




                                                             ____________________________

Dated: _________________

___________, South Carolina

Pursuant to Local Civil Rule 83.I.06 (D.S.C.), this Order is being sent to local counsel only.
